SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Defendant Narciso Vicente Ovalle Jimenez (“Ovalle”) appeals from a judgment entered in the United States District Court for the Southern District of New York following his plea of guilty before George B. Daniels, Judge, convicting him of reentering the United States without the permission of the United States Attorney General, after having been deported following conviction of an aggravated felony, in violation of 8 U.S.C. § 1326, and sentencing him principally to 57 months’ imprisonment. On appeal, he contends that a sentence longer than two years was improper under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the indictment did not allege his prior conviction of an aggravated felony, and such a conviction was neither admitted by him nor proven beyond a reasonable doubt. He concedes that “the sole issue presented on this appeal” is foreclosed by this Court’s decision in United States v. Latorre Benavides, 241 F.3d 262, 264 (2d Cir.) (per curiam), cert. denied, — U.S. -, 121 S.Ct. 2013, 149 L.Ed.2d 1014 (2001), ruling that such a sentence is nonetheless permissible in light of the Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and that Apprendi did not overrule Almendarez-Torres; however, Ovalle pursues this appeal in order to preserve the issue for review in the Supreme Court. (Letter from Ovalle’s counsel dated July 2, 2001.) We conclude that the appeal lacks merit for the reasons stated in Latorre Benavides.
We have considered all of Ovalle’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.